Citation Nr: 0324014	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's sister, and appellant's brother


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty for more than 23 years and 
such service terminated in July 1982.  He died on June [redacted], 
1997.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied entitlement to service 
connection for the cause of the veteran's death and 
eligibility to DEA under Chapter 35 of Title 38 of the United 
States Code.

In March 2001, the Board remanded the matter to allow for a 
Travel Board hearing before a Veterans Law Judge, as desired 
by the appellant in her VA Form 9.  Pursuant to that remand, 
the appellant and her brother and sister presented oral 
testimony before the undersigned Veterans Law Judge at a 
hearing held at the RO in August 2001, a transcript of which 
has been associated with the claims file.

In November 2001, the Board remanded the claims for further 
development and adjudicative action.

In June 2003, the RO most recently affirmed the determination 
previously entered.



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The VBA AMC will be asked to accomplish additional necessary 
development - verifying the veteran's active service and 
obtaining any additional service medical records along with 
another medical opinion.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC should inform the 
appellant that the medical opinion that 
was faxed to VA on August 14, 2001, does 
not indicate who prepared it.  The VBA 
AMC should ask the appellant to identify 
the individual who rendered that opinion 
and to provide evidence that the opinion 
was actually rendered by that individual.  

4.  The VBA AMC should also inform the 
appellant whoever prepared that opinion 
indicated that the veteran had a history 
of cigarette smoking.  The VBA AMC should 
ask the appellant whether she is claiming 
that the cause of the veteran's death is 
related to any use of tobacco products 
while in service.  

If the appellant responds in the 
affirmative, the VBA AMC should undertake 
any further development with regard to 
that theory of entitlement.

5.  The VBA AMC should inform the 
appellant that Dr. BM (initials) only 
sent a copy of a report of an 
echocardiogram done on July 7, 1995, even 
though she indicated that the doctor 
evaluated the veteran in 1991.  

The VBA AMC should offer to assist the 
appellant in obtaining any additional 
records from Dr. BM, if she thinks that 
he did not provide his complete treatment 
records.

6.  The VBA AMC should ask the appellant 
to provide detailed information regarding 
the fact that the veteran retired from 
his job in 1995 due to a medical 
disability, and all worker's compensation 
claims, to include about the nature of 
any claim(s) and the location(s) of 
medical records and decision(s) regarding 
such claim(s).  

The VBA AMC should also ask the appellant 
whether the veteran filed any other 
disability claims, including any claims 
for Social Security disability benefits, 
and if so, to provide detailed 
information regarding any disability 
claim(s), to include about the nature of 
any claim(s) and the location(s) of 
medical records and decision(s) regarding 
such claim(s).  

If the appellant responds in the 
affirmative, the VBA AMC should make 
reasonable efforts to obtain any medical 
records and decision(s) regarding any 
disability and worker's compensation 
claim(s) filed by the veteran, to 
include, if applicable, contacting the 
Social Security Administration (SSA), and 
obtaining the decision(s) and medical 
records pertaining to all claims for 
Social Security disability benefits filed 
by him.

7.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
and obtain any additional service medical 
records for the veteran, including in-
service hospitalization records.  If NPRC 
needs any additional information from the 
appellant to assist in the search for 
service medical records, the VBA AMC 
should ask the appellant to provide it.  
The VBA AMC should also ask NPRC to 
verify the veteran's period(s) of active 
service.

8.  The VBA AMC should thereafter forward 
the entire claims file to a specialist in 
cardiovascular diseases, if available, or 
other appropriate medical specialist, to 
provide an assessment of whether the 
cause of the veteran's death was related 
to active service.  The claims file, the 
criteria of 38 C.F.R. § 3.312 (2002), and 
a separate copy of this remand must be 
made available to and reviewed by the 
medical specialist prior and pursuant to 
review of the claims file and completion 
of the opinion report.  The medical 
specialist must annotate the report that 
the claims file was in fact made 
available and reviewed in conjunction 
with answering the questions posed below.  
The medical specialist should address the 
following:

(a) Accepting that based on the death 
certificate, arteriosclerotic 
cardiovascular disease was the immediate 
cause of the veteran's death, is it as 
likely as not that the arteriosclerotic 
cardiovascular disease was related to a 
period of military service (including 
within one year after discharge), or if 
existed prior to a period of military 
service, was aggravated thereby?

(b)  Is it as likely as not a disorder 
other than arteriosclerotic 
cardiovascular disease, singly or jointly 
with some other condition, was the 
immediate or underlying cause of death or 
was etiologically related thereto, and if 
so, identify that disorder(s)?

(c) Is it as likely as not that a 
disorder other than arteriosclerotic 
cardiovascular disease contributed 
substantially or materially to death, 
combined to cause death, or aided or lent 
assistance to the production of death, 
and if so, identify that disorder(s)?

(d) For any disorder(s) other than 
arteriosclerotic cardiovascular disease 
identified in (b) or (c), is it as likely 
as not that such a disorder(s) is/are 
related to a period of military service, 
or if existed prior to a period of 
military service, was/were aggravated 
thereby?

Any opinions expressed by the reviewing 
physician must be accompanied by a 
complete rationale.

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested opinion 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

10.  After the development requested 
above has been completed to the extent 
possible, the VBA AMC should readjudicate 
the issues on appeal under a broad 
interpretation of the applicable 
regulations and CAVC decisions, with 
consideration of 38 C.F.R. §§ 3.307, 
3.309, and 3.312 (2002), as applicable.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


